IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA

CHRISTOPHER CHESTNUT,
CASE NO.: 4:19-cv-271 RH MJF

Plaintiff
V.

JUSTICE CHARLES CANADY, JUSTICE
RICKY POLSTON, JUSTICE JORGE
LABARGA, JUSTICE C. ALAN LAWSON,
JUSTICE BARBARA LAGOA, JUSTICE
ROBERT LUCK, and JUSTICE CARLOS
MUNIZ, in their official capacities as
Justices for the Supreme Court of Florida;
JOHN A. TOMASINO, in his official
capacity as Clerk for the Supreme Court of
Florida;

Defendants.

 

 

PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 8]
COMES NOW, CHRISTOPHER CHESTNUT, pro se, pursuant to Fed. R. Civ.

P., Rule 72 (a), and hereby objects to the Magistrate’s' Order [ECF No. 8] entered

 

on October 30, 2019 requiring Plaintiff to file an amended complaint via a technical
form , pursuant to a local rule . The order is clearly erroneous and contrary to law

based upon the following:

 

 

‘Magistrate Judge (Hon. Michael J. Frank).

Page 1 of 7

 

 
SUMMARY

Clause two of the Magistrate’s order [ECF No. 8, No. 2] is clearly erroneous
and contrary to law because its requirement that Plaintiff, as a pro se litigant’, file
an amended complaint via a technical form is invalid in direct conflict with a federal
rule of civil procedure’. Rule 8 expressly provides “no technical form is required”
in federal court pleadings, thus the conflicting Northern District local rule requiring
pleading by technical form is subordinated and invalid.

Although, the local technical form is a valuable instructive guideline for a pro
se litigant in northern district civil rights cases; the form is grossly insufficient and
inequitably prejudicial for a complex pro se civil rights claim as the case sub judice.
Furthermore, this court has accepted pleadings of other pro se plaintiffs filed without
the technical form as recent as 2016. Consequently, Plaintiff petitions this court to
vacate clause two [ECF No. 8, No. 2] of the order, excusing Plaintiff from filing an

amended complaint the local technical form.

 

2 Plaintiff is a pro se litigant seeking federal district court intervention pursuant to
42 U.S.C. § 1983 for declaratory and injunctive relief from final orders of disbarment
entered by The Supreme Court of Florida, in violation of Plaintiff's due process
rights.

3 See, Fed. R. Civ. P., Rule 8 (“Each allegation must be simple, concise and direct.
No technical form is required.”) (emphasis added).

 

Page 2 of 7

 

 
STATEMENT OF FACTS
1. On or about October 30, 2019, the Magistrate Judge entered an Order granting
Plaintiff?s request for an extension of time to file an amended complaint, and
perfect service of the complaint. [ECF No. 8, {’s 2].
2. The order requires Plaintiffs amended complaint be filed via local form for
pro se litigants filing civil rights claims, (Pro Se 15 Form)*. The order reads

in relevant part:

Accordingly, it is ORDERED:

1. Plaintiffs request for an extension of time to file an amended complaint
and to serve the Defendants is GRANTED.

2. “On or before November 7, 2019, Plaintiff stiall file am amended
complaint on the approved complaint form for use by non-prisoner; pro Se litigants

available from the District Court’s website.

3. The local technical form is derivative of Local Rule 5.7(A), which regulates

pro Se litigant filings in civil rights actions in the Northern District of Florida.

The rule reads in relevant part:

 

«See, (NDFL Pro Se 15 [Rev. 12/16] Civil Rights Complaint Non-Prisoner).
5fECF No. 8] (highlights added).

Page 3 of 7

 
Rule 5.7. Pro Se Civil-Rights Cases and Collateral Attacks on Criminal Convictions

(A) Required Forms. A party not represented by an attorney must file any of these only
ona form available without charge from the Clerk or on the District’s website: a
petition for a writ of habeas corpus, a motion for relief under 28 U.S.C. § 2255, or a
complaint in a civil-rights case. A case is a civil-rights case if it asserts a claim under
the United States Constitution or a statute creating individual rights, including, for
example, 42 U.S.C. § 1983 or the Civil Rights Act of 1964, The Court need not—
and ordinarily will not—consider a petition, motion, or complaint that is not filed on
the proper form.

4. Plaintiff's cause of action involves multiple defendants, multiple claims, and
complex legal issues.

5. The required local technical form provides less than seven (7) pages of space
for pleading and does not allow for proper pleading of complex civil rights
cases.

LEGAL AUTHORITY & ARGUMENT
This objection / appeal is timely filed within fourteen (14) days of entry for
the subject order, pursuant to Fed. R. Civ. P. 72(a).
Requiring pleading by local technical form violates Rule 8, thus is invalid.
The Federal Rules of Civil Procedure expressly provide, “No technical form

is required” in federal court pleadings.’ Contrarily, in the case sub judice, the

 

‘Local Rule for the Northern District of Florida, 5.7(A).
7See, Fed. R. Civ. P., Rule 8(d)(1) (“Each allegation must be simple, concise and
direct. No technical form is required.”) (emphasis added).

 

Page 4 of 7

 
subject order requires Plaintiff to file his amended complaint via a local technical
form® derivative of a Northern District local rule’.

Local rules are required to be consistent with the Federal Rules of Civil
Procedure, and when there is conflict between the two, the local rule is invalidated.

See, Fed. R. Civ. P., Rule 83(a)!°. See, Colgrove v. Battin, 413 U.S.149 (1973) (If

 

a local rule were to conflict with Act of Congress, it would be invalid). Thus, in the
case sub judice, the technical form requirement for Plaintiffs amended complaint
should be vacated as invalid.
The order is clearly erroneous and inconsistent with law and precedent. _as
it inherently penalizes Plaintiff for filing pro se, and it impermissibly
complicates the pleading requirement threshold.

The Court has previously accepted a complaint not plead on the local technical
form, as Plaintiff is hereto requesting. See, Meyer v. City of Gainesville, 2016 U.S.
Dist. LEXIS 19665 at 7 (Magistrate Judge Jones declined to dismiss Plaintiffs

complaint for not being plead on the pro se pleading form). The technical form

requirement inequitably regulates only pro se litigants, while litigants with lawyers

 

See, (NDFL Pro Se 15 [Rev. 12/16] Civil Rights Complaint Non-Prisoner).
° See, Local Rule for the Northern District of Florida, 5.7(A).

© Fed, R. Civ. P., Rule 83(a) (authorizing federal courts to prescribe local rules
"consistent with -- but not duplicative of -- Acts of Congress and rules adopted
under 28 U.S.C. §§ 2072 and 2075"); see also, Reese v. Herbert, 527 F.3d 1253,
1266 n.20 (11th Cir. 2008).

 

Page 5 of 7
remain unencumbered of condensing a complex and voluminous civil rights
complaint to a technical form less than seven (7) pages. This collateral consequence
is contrary to common law principles that hold a pro se litigant should be afforded
grace in pleadings, not subjected to additional restrictions by required local technical
form.!!

Furthermore, requiring Plaintiff to condense his amended complaint to the
limited space provided in the local technical form prejudicially compromises his
ability to meet Rule 8 minimal pleading requirements”, collaterally exposing him to
a Rule 12 dismissal. Although the local rule allows for the technical form to be

3 the memorandum and _ briefing

supplemented with a memorandum of law’
arguments are not required as part of the record, and prohibited from consideration

of the inevitable Rule 12 motion. '*

 

u See, Trawinski v. United Techs, 313 F.3d 1295, 1297 (11" Circ. 2002) (Pro se
pleadings are held to a less stringent standard than those drafted by attorneys).

1 See, Edison v. Arenas, 155 F.R.D. 2125, 220 (M.D. Fla. 1994) (Pro Se pleadings
must meet the minimal pleading requirements of Rule 8).

 

* Local Rule for the Northern District of Florida, 5.7(B).

14 See, Collins v. Fulton Cty. Sch. Dis., No. 1:12-CV-1299-ODE-JSA, 2012 US.
Dist. LEXIS 187392, at 62 (N.D. Ga. Dec. 26, 2012) (The Court only considers
pleadings in resolving a Rule 12 motion; pleadings include a complaint, an and an
answer to a complaint, but do not include motions, briefs, or exhibits attached
thereto.).

Page 6 of 7

 
WHEREFORE, Plaintiff humbly requests the Chief Judge vacate clause two
of the order [ECF No. 8] allowing Plaintiff to file a typed pro se amended complaint

pursuant to Rule 8.'°

Respectfully Submitted,

/s/Christopher Chestnut

Pro Se Litigant

1201 W. Peachtree St, NE

Suite 2300

Atlanta, GA 30309
352-256-6151 (p)
Christopherchestnut@gmail.com

CERTIFICATE OF SERVICE

Pursuant to Local Rule 5.2(F)(2), no Certificate of Service is included, this is an ex-
parte filing delivered via courier to the Court on November 11, 2019, and Federal
Express mail on November 12, 2019.

Veda Exc Tracking 4. B08 Te 33 4176p

 

See, Frankel v. Alan Wood Steel Co., 31 F.R.D. 284 (E.D. Pa. 1962).Court
which has adopted local rule has inherent power to suspend its operation if justified
by particular facts of case.

Page 7 of 7

 
oe at _ _———ea,

A, - ee

ST i ce oe

1
i
r
{
J :

| ORIGIN IDsoFER (352) as6-61s1 SHIP DATE: tinovig
| CHRISTOPHER CHESTNUT ACTHGT: 0.30

: 8
CAD: 8996054/SsFoz021
| 1201 HW PEACHTREE ST NE STE 2300

ATLANTA Ga 30309 BILL CREDIT caro
UNITED STATES US aR

™ U.S. DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
11 N ADAMS ST x. 8
Cleve, of 2a al

| TALLAHASSEE FL 32301
(000) 000—-cooe REFS

S20 ELAR lle See S91 w Uo

   

mT
|

 

| FedEx

Express
ep:

906, if Zé | i
{
|

g ” wh 7808 9693 4906 PRRoRITC OVERNIe
| x [am r
509, | DSR|
|

XH TLHA ew TH

a

 

 

 

 

 

 
